UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                            Staff Sergeant VICTORINO REFRE JR.
                                     United States Air Force

                                        Misc. Dkt. No. 2016-08

                                               9 June 2016

          Sentence adjudged 22 December 1978 by SPCM convened at Davis-Monthan
          Air Force Base, Arizona. Military Judge: Robert E. Tomes (sitting alone).

          Approved Sentence: A fine of $125.00 and a reduction to E-4.

                                                  Before

                             ALLRED, MITCHELL, and MAYBERRY
                                  Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



MITCHELL, Senior Judge:

       Petitioner requested extraordinary relief on 18 December 2015, seeking access to
documents related to his 1978 court-martial, appointment of appellate defense counsel, and
asking this court to set aside the findings and sentence. We treated this as a writ of error
coram nobis. See Nkosi v. Lowe, 38 M.J. 552, 553 (A.F.C.M.R. 1993) (“The label placed
on a petition for extraordinary relief is of little significance.”). We dismissed the petition
for lack of jurisdiction. United States v. Refre, Misc. Dkt. No. 2016-01, unpub. op. at 3
(A.F. Ct. Crim. App. 31 March 2016).

       A service court lacks jurisdiction over a writ petition when the underlying court-
martial did not result in a sentence with mandatory jurisdiction under Article 66, UCMJ,
10 U.S.C. 866 (2012), nor in referral by The Judge Advocate General under Article 69,
UCMJ, 10 U.S.C. § 869 (2012). Our superior court declared, “As the Judge Advocate
General did not refer Appellant’s case to the [court of criminal appeals (CCA)]—a statutory
prerequisite for its review—the CCA was without jurisdiction to review it.” United States
v. Arness, 74 M.J. 441, 443 (C.A.A.F. 2015). “Consideration of extraordinary relief is not
‘in aid’ of the CCA’s jurisdiction, because the CCA had none in the first place.” Id. at 443.

       Petitioner has now submitted another writ petition which seeks reconsideration. We
note that our first decision incorrectly listed that his court-martial occurred in 1977 and
was final in 1978; however, the court-martial sentence was adjudged on 22 December 1978
and the special court-martial order was issued on 23 January 1979. Regardless, we
conclude that neither the factual matters nor the legal precedent has changed regarding the
lack of jurisdiction. Petitioner has not established any valid reason for reconsideration.
Therefore, we again deny the petition for lack of jurisdiction; no further petitions will be
accepted or docketed by the court on this matter.

Accordingly, it is by the court on this 9th day of June, 2016,

ORDERED:

       The Petition for Extraordinary Relief in the Nature of a Writ of Error Coram Nobis
is hereby DISMISSED for lack of jurisdiction.


              FOR THE COURT


              LEAH M. CALAHAN
              Clerk of the Court




                                              2                        Misc. Dkt. No. 2016-08